Citation Nr: 0928738	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a loss of teeth, to 
include as due to in-service trauma, for VA compensation 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

The Veteran had active duty from September 1977 to February 
1984.  He also had a subsequent period of unverified service 
in a reserve component which ended in 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision and 
notice of decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Waco, Texas, which, 
relevant to the instant appeal, denied service connection for 
dental trauma to both front upper teeth.  In June 2003, the 
Veteran timely filed a Notice of Disagreement (NOD), and, 
thereafter, in October 2003, the RO supplied a Statement of 
the Case (SOC), which denied service connection for the 
purpose of obtaining dental treatment.  The Veteran timely 
submitted a substantive appeal in November 2003, and the RO 
issued a Supplemental Statement of the Case (SSOC) in May 
2004.

In September 2003, the Veteran presented testimony at a 
personal hearing at the RO before a Decision Review Officer 
(DRO).  A copy of the hearing transcript was placed in the 
claims folder.  In November 2003, the Veteran requested a 
hearing before a Veterans Law Judge at the RO (i.e., Travel 
Board hearing) but he withdrew that request in November 2004.  
See 38 C.F.R. § 20.704(e) (2008).

In May 2006, the Board remanded the Veteran's appeal for 
further evidentiary development, to include claims of 
entitlement to service connection for hemorrhoids with an 
anal fissure and hypertension.  Service connection was 
subsequently granted for these latter two disorders and, as 
the Veteran has not appealed the rating or effective date 
assigned for his hemorrhoids with an anal fissure or 
hypertension, an issue relating to either disorder is not in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

As to the Veteran's claim for entitlement to service 
connection for a dental disability, a December 2006 RO 
decision granted entitlement to service connection for a 
dental disability, specifically for teeth #8 and #9, but did 
so for treatment purposes only under 38 C.F.R. § 3.381.

With this procedural history, the Board, in May 2007, again 
remanded the case for additional development, directing the 
Appeals Management Center (AMC)/RO to clarify whether the 
Veteran wished to pursue an appeal for service connection for 
residuals of a dental injury for compensation purposes, and 
if so, that it should supply an appropriate SOC with respect 
to this issue.  Although the Veteran did not initially 
respond to the AMC/RO's June 2007 clarification letter, the 
RO nonetheless issued an SOC in May 2008, complete with the 
regulations governing service connection for compensation 
purposes, to which the Veteran, through his accredited 
representative, responded in August 2008.  

In a September 2008 remand, the Board construed the Veteran's 
August 2008 correspondence as a timely substantive appeal of 
the issue of entitlement to service connection for a dental 
disorder, to include as due to a trauma for compensation 
purposes.  See August 2008 Post-Remand Brief (indicating 
objection to the RO's denial of "entitlement to service 
connection for dental disability, to include secondary to 
trauma for compensation purposes").  The Board remanded the 
Veteran's claim, requesting the AMC to: review the record and 
ensure compliance with all notice and assistance requirements 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA); and obtain a VA dental examination in order to 
determine the nature and etiology of any dental disorders 
that were present.  In the remand, the Board requested that, 
as part of his report, the dental VA examiner specifically 
provide an opinion as to whether it was at least as likely as 
not (a 50% or higher degree of probability) that any present 
dental malady was related to the Veteran's period of active 
service or any incident thereof, to include an in-service 
injury to the mouth.  

The Board notes that, in a February 2009 VA dental 
examination report, the examiner did not provide a detailed 
medical opinion as requested.  However, as will be explained 
in the decision below, the examiner provided sufficient 
information in his report to allow for a decision on the 
Veteran's claim.  The RO subsequently reviewed all evidence 
of record and issued a May 2009 SSOC.  As such, the Board 
finds that the provisions of the Board's April 2008 remand 
have been complied with sufficiently and will now proceed 
with its review of the appeal.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).

After the RO forwarded the Veteran's file to the Board, 
evidence was submitted without a waiver of his procedural 
right to have the evidence initially reviewed by the RO.  38 
C.F.R. § 20.1304(c).  The aforementioned evidence consists of 
two June 2009 lay statements, from the Veteran and a fellow 
service member, respectively, and a May 2009 statement from a 
private dentist.  The Board notes that the June 2009 letters 
each indicate that the Veteran suffered a dental injury 
during a basketball game during service, a contention that is 
not in dispute in this matter.  Moreover, the May 2009 letter 
from the private dentist describes how, in 2000, he replaced 
a dental bridge, affixed earlier by a VA dentist, with 
another bridge.  The Board notes that the 2000 bridge 
installation was also not in contention and, as will be 
explained further, does not have any bearing on the Veteran's 
claim for compensation due to dental trauma.  As such, 
because this evidence is both cumulative of evidence already 
in the file and does not have any bearing on the issue under 
appeal, referral to the RO for initial review regarding this 
issue is not required.  Id.    

Notwithstanding the foregoing, the Board notes that the 
record raises an issue of entitlement to compensation 
benefits for a dental disability under the provisions of 38 
U.S.C.A. § 1151, due to the failure of a VA installed bridge.  
This issue, however, is not currently developed or certified 
for appellate review. Accordingly, this matter is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

The service and post-service medical and dental evidence 
shows loss of teeth #8 and #9 due to in-service trauma; 
however, the evidence does not show not show loss of 
substance of body of maxilla or mandible, to include trauma 
or disease such as osteomyelitis; impairment of the mandible; 
or loss of a portion of the ramus.


CONCLUSION OF LAW

Service connection for loss of teeth, to include as due to 
in-service trauma, for VA compensation purposes, is not 
warranted.  38 U.S.C.A. §§ 1131, 1712, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.381 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that an October 2008 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims on appeal; the information and evidence that the VA 
would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information required 
by Dingess.  However, this notice was not issued to the 
Veteran prior to the initial August 2002 rating decision from 
which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the Veteran's claims, as 
demonstrated by the May 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in this case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment and 
personnel records to assist the Veteran with his claim.  
There is no indication of any additional relevant evidence 
that has not been obtained.  In February 2006 and September 
2009, the AMC also afforded the Veteran VA dental 
examinations, which were thorough in nature and included 
evidence sufficient to determine whether the Veteran's 
current dental disorder meets the criteria of service 
connection for compensation purposes.  Under these 
circumstances, there is no duty to provide another 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran contends that he lost 
teeth due to trauma during service.  The relevant evidence is 
briefly summarized below.

The Veteran's service treatment records include several 
notations regarding teeth #8 and #9.  In a March 1979 record, 
the examiner wrote "P.A. #8 and #9.  Both have apical 
arelas.  For apicectomy and Retrograde R.F."  In an August 
1979 record, the examiner noted a notation of "history of 
trauma" and seemed to indicate performing root canal 
procedure involving teeth #8 and #9.  In an April 1981 
notation, the examiner apparently recommended a crown for 
tooth #9.

In a May 1984 VA treatment record, the examiner indicated 
that the Veteran had broken teeth.  Specifically, the 
examiner diagnosed a fractured crown on tooth #9 and apical 
pathology of teeth #8 and #9, which were noted to have 
endodontic therapy.  The examiner proposed extracting tooth 
#9, performing an apicoectomy on tooth #8, and ordering a 3 
unit fixed bridge replacement for teeth #8 through #10.   

At a September 2003 hearing before the DRO, the Veteran 
reported that, in 1978 (during service), he played basketball 
for his company.  During one game, another player elbowed him 
in the mouth.  He stated that he went to a dentist who told 
him that his teeth, specifically his two upper incisors, were 
shattered.  As a result, service dentists performed a root 
canal on one of the teeth.  After discharge, in 1984, the 
Veteran recalled that a VA medical center tried to restore 
the cap on one of the teeth after it failed.  The Veteran 
also stated that a bridge was placed in that area.  

In a September 2006 VA dental examination report, the Veteran 
reportedly indicated that he had had two root canals 
performed on his two front teeth, after incurring an injury 
during an in-service basketball game.  He indicated that he 
was not exactly sure of the sequence of treatment following 
the trauma.  The Veteran remembered that the VA placed a 
maxillary bridge in 1984.  He stated that a private dentist 
replaced the bridge in 2000 with a four-unit bridge.  

Upon physical examination, the examiner stated that the 
Veteran had mostly intact dentition with multiple missing 
teeth.  The examiner noted a four-unit maxillary anterior 
bridge.  The abutment at tooth #11 appeared to be fractured 
and, as a result, there was some mobility in the bridge.  The 
Veteran reported no further dental complaints.  The examiner 
noted that the Veteran had some difficulty chewing due to the 
fact that the maxillary bridge was mobile.  It was further 
reported that the patient was missing teeth #1, #3, #8, #9, 
#14, #16, #30, and #31, and reported no limitation of inter-
incisal range of motion.  The examiner found no loss of 
mandible, maxilla, or hard palate.  In his diagnosis, the 
examiner stated that the Veteran's medical history indicated 
that he had root canals performed on teeth #8 and #9 during 
service, due to a history of trauma.  Because these teeth 
were not present in 2000 dental records, the examiner stated 
the extraction of the teeth occurred sometime prior to that 
date.  

Upon a February 2009 VA dental examination, the Veteran 
reportedly stated that he broke tooth #9 while playing 
basketball in service.  He denied any fracture to tooth #8 at 
that time, but he indicated that the tooth "became swollen" 
at that time.  The Veteran reported seeking treatment 
immediately and stated that he had a pin-retained restoration 
placed on tooth #9.  He recalled that, after separation from 
service in 1984, the restoration came out of tooth #9.  
Subsequently, VA dentists extracted tooth #9 and placed a 
bridge from teeth #8 through #10.  The bridge became loose in 
2002 due to recurrent decay, and a private dentist extracted 
tooth #8 and placed a bridge from teeth #7 through #10.  Now, 
the bridge from teeth #7 through #10 was loose.  The Veteran 
stated that he had occasional difficulty chewing some foods.  
He reported no swelling, pain, difficulty opening his mouth, 
or talking, or drainage.  

Reviewing the case file, the examiner noted that the service 
treatment records did not contain any notation regarding the 
initial injury as described by the Veteran.  In a March 1979 
service treatment record, the examiner indicated a treatment 
plan for restoration and endodontic therapy for teeth #8 and 
#9.  In August 1979, a dentist performed a root canal.  The 
August 1979 service treatment records included a notation 
indicating a "history of trauma."  In an April 1981 service 
treatment record, the examiner recommended a crown for tooth 
#9.  However, in his report, the April 2009 examiner found no 
record of such a crown consistent with the Veteran's account.  

Upon physical examination, the dentist found no loss of bone 
of the maxilla or mandible; no malunion or nonunion of the 
maxilla or mandible; no loss of motion of the 
temporomandibular articulation; no loss of bone of the hard 
palate; no osteoradionecrosis; osteomyelitis; or speech 
difficulty.  The examiner also reported no evidence of tooth 
loss due to loss of substance of the body of maxilla or 
mandible (other than loss due to periodontal disease).  An X-
ray examination, performed to determine the extent of any 
bone loss that might be present, showed a normal radiographic 
appearance.  The examiner noted that the existing bridge was 
of marginal integrity due to poor technique of the private 
dentist.  The abutments to the bridge had a CL I mobility, 
causing the bridge to move slightly in function.  Given the 
evidence of record, the examiner determined that the Veteran 
lost tooth #9 due to trauma and tooth #8 due to caries.  

b.  Law and Regulations.  Generally, applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of the body of the maxilla 
or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998) 
(emphasis added).  For loss of the teeth, bone loss through 
trauma or disease such as to osteomyelitis must be shown for 
purposes of compensability.  The loss of the alveolar process 
as a result of periodontal disease is not considered 
disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 
4.150 (emphasis added).

c.  Analysis.  The Veteran is seeking entitlement to service 
connection for a dental disorder for compensation purposes.  
Throughout the pendency of appeal, the evidence has shown and 
the Veteran has consistently claimed that the only in-service 
dental trauma he experienced was an injury to teeth #8 and #9 
during a basketball game while on active duty.  As noted in 
the Introduction, a December 2006 RO decision granted 
entitlement to service connection for a dental disability, 
specifically for teeth #8 and #9, but did so for treatment 
purposes only under 38 C.F.R. § 3.381.  Under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of the body of maxilla or mandible.  See 
Simmington, supra.  

The record does not indicate nor does the Veteran contend 
that he lost any his teeth due to the loss of substance of 
the body of the maxilla or mandible bones.  The September 
2006 and February 2009 VA dental examinations indicate that 
the Veteran has not lost or suffered any injury to either the 
maxilla or mandible (jawbone).  Although the February 2009 
examiner did not specifically address the loss of any teeth 
other than #8 and #9 in his examination report, these are the 
teeth at issue and without evidence of an injury to the 
maxilla or mandible, none of the Veteran's missing teeth may 
be service-connected for compensation purposes under the 
cited legal authority.  While the evidence indicates that the 
Veteran has some trouble chewing, there is no medical, dental 
or X-ray evidence of underlying disability, such as loss of 
substance, nonunion or malunion of the mandible or maxilla.  

The Board has considered the Veteran's statements regarding 
his loss of teeth.  While he clearly is competent to state 
that he lost teeth due to trauma, he is not competent to 
provide an opinion regarding any loss of substance of the 
body of the maxilla or mandible; such a diagnosis must be 
established by clinical or X-ray examination.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a 
layman without any training in determining the diagnosis or 
etiology of diseases or disabilities, including the loss of 
substance of the body of the maxilla or mandible, and it is 
not contended otherwise. 

In summation, the Board finds that the service and post-
service medical and dental evidence shows loss of teeth #8 
and #9 due to in-service trauma.  However, the evidence does 
not show not show loss of substance of body of maxilla or 
mandible, to include trauma or disease such as osteomyelitis; 
impairment of the mandible; or loss of a portion of the 
ramus.  Accordingly, service connection for loss of teeth, to 
include as due to in-service trauma, for VA compensation 
purposes, is not warranted.  38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381 (2008).  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for loss of teeth, to 
include as due to in-service trauma, for VA compensation 
purposes.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for loss of teeth, to 
include as due to in-service trauma, for VA compensation 
purposes, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


